             Case 2:13-cv-00544-RDP Document 209 Filed 05/20/20 Page 1 of 2                             FILED
                                                                                               2020 May-20 PM 07:59
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

SUEANN SWANEY, on behalf of
herself and all others similarly situated,

        Plaintiff,                                   CIVIL ACTION NO. 2:13-cv-00544-JHE
v.

REGIONS BANK,                                        CLASS ACTION

      Defendant.
_________________________________/


      JOINT STATEMENT IN RESPONSE TO COURT’S ORDER OF MAY 1, 2020

        Sueann Swaney, Plaintiff, and Regions Bank, Defendant, by and through their respective

undersigned attorneys, submits this joint report to inform the Court that, unless the Court requires

further briefing, neither party see a need to provide a reply to the briefs which each previously

submitted in the response to the Court’s order dated May 1, 2020 (Doc. 206).


Dated: May 20, 2020                                      Respectfully submitted,

 /s/ Steven D. Allison                              /s/ John A. Yanchunis
 Steven D. Allison (admitted pro hac vice)          John A. Yanchunis (admitted pro hac vice)
 Steven.allison@troutman.com                        MORGAN & MORGAN
 Samrah R. Mahmoud (admitted pro hac vice)          COMPLEX LITIGATION GROUP
 Samrah.mahmoud@troutman.com                        One Tampa City Center
 Troutman Sanders LLP                               201 North Franklin Street, 7th Floor
 5 Park Plaza, Suite 1400                           Tampa, FL 33602
 Irvine, CA 92614                                   Telephone: (813) 223-5505
 Telephone: (949) 622-2703                          Facsimile: (813) 222-4747
                                                    jyanchunis@forthepeople.com


 Attorneys for Defendant Regions Bank               Attorneys for the Class




42338329v1
             Case 2:13-cv-00544-RDP Document 209 Filed 05/20/20 Page 2 of 2




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this May 20, 2020, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system, which will send notification of this filing to all

attorneys of record in this matter.


                                             /s/ John Yanchunis
                                             John Yanchunis




42338329v1
